Citation Nr: 1423780	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease (CAD).  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a right shoulder injury (right shoulder disorder).  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (HTN).  

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for meniscal tears, bilateral knee (bilateral knee disorder).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the file.  

This appeal was processed using the Virtual VA paperless claims processing system (VVA).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1. In a written statement received by VA on April 20, 2011, the Veteran withdrew his claims of entitlement to service connection for CAD and a right shoulder disorder; yet, the RO included these claims in its statement of the case.  The Veteran filed his VA Form 9 and appealed all issues adjudicated in the statement of the case.  However, in January 23, 2014, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claims of entitlement to service connection for CAD and a right shoulder disorder.  

2. In a written statement received by VA on April 10, 2014, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the decision denying his request to reopen the claim of entitlement to service connection for HTN.  

3. An RO rating decision in March 2009, inter alia, denied service connection for a bilateral knee disorder; this decision is final.  

4. Evidence added to the record since the March 2009 rating decision, to include the Veteran's hearing testimony and his friends' written statements, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for cause of death, and raises a reasonable possibility of substantiating the claim; also the evidence triggers VA's duty to provide a medical opinion.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the decision denying his request to reopen claims of entitlement to service connection for CAD and a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

2. The criteria for withdrawal of the appeal of the decision denying his request to reopen the claim of entitlement to service connection for HTN have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).  

3. New and material evidence has been received since the March 2009 rating decision to reopen this claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On January 23, 2014 and April 10, 2014, VA received the Veteran's and his representative's written statements indicating his desire to withdraw his appeals as to his requests to reopen claims of entitlement to service connection for HTN, CAD and a right shoulder disorder.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeals as to requests to reopen the claims of entitlement to service connection for HTN, CAD and a right shoulder disorder, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  

As articulated in the findings of fact, new and material evidence has been presented to reopen the Veteran's claim of service connection for a bilateral knee disorder.




ORDER

The appeal, as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for HTN, is dismissed.

The appeal, as to as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for CAD, is dismissed. 

The appeal, as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder, is dismissed.  

New and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability. 


REMAND

A VA examination and medical opinion is required in this case so that a VA examiner can address the Veteran's and his friends' competent, credible lay assertions that he has a bilateral knee disorder since service, in the determination as to whether his currently diagnosed bilateral knee disorder is related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A VA inquiry, dated in February 2009, reflects that the Veteran's claim for Social Security Administration (SSA) benefits was denied.  However, all relevant administrative and medical records considered in the determination of the claim for SSA disability benefits must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any bilateral knee disorder diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to whether it is it at least as likely as not that a current bilateral knee disability had its onset in service or is otherwise etiologically related to the Veteran's military service.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. Thereafter, consider all of the evidence of record and readjudicate the claim for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


